UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
- Wo ORDER. OF CONTINUANCE
YE HEIN ZAW, 21 Mag. 7759

Defendant.

 

 

Upon the application of the United States of America and the affirmation of NICHOLAS
S. BRADLEY, Assistant United States Attorney, it is found that YE HEIN ZAW, the defendant,
was charged with violations of 18 U.S.C. § 371 in a complaint dated August 6, 2021, and was
arrested on August 6, 2021;

It is further found that the defendant was presented before Magistrate Judge Andrew E.
Krause on August 6, 2021, and the defendant was detained on consent;

It is further found that Matthew Galluzzo, Esq:, counsel for the defendant, has been
engaging in preliminary discussions with the Government concerning possible disposition of this
case without trial; |

It is further found that the Government has requested a continuance of 28 days to engage
in further discussions with counsel about the disposition of this case without trial and that counsel
for the defendant on behalf of the defendant has agreed that a continuance of 28 days may be
granted for such purpose; and

It is further found that the granting of such a continuance best serves the ends of justice

and outweighs the best interest of the public and the defendant in a speedy trial; and therefore it is
ORDERED that the request for a continuance pursuant to 18 U.S.C. § 3161(h)(7)fA) is
hereby granted until September 29, 2021.

Dated: White Plains, New York

September |, 2021 | le

THE HONORABLE ANDREW E. KRAUSE
UNITED STATES MAGISTRATE JUDGE
